       Case 2:20-cv-02143-SAC-KGG Document 8 Filed 04/03/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KAREN COGDILL                                         )
                                                      )
                       Plaintiff,                     )
                                                      )       Case No.: 2:20-cv-02143
v.                                                    )
                                                      )
WALMART, INC.,                                        )
                                                      )
                       Defendant.                     )
                                                      )


                             JOINT STIPULATION TO REMAND

       Plaintiff Karen Cogdill (“Plaintiff”) by and through the undersigned counsel, hereby

stipulates that she is seeking total damages not to exceed $75,000 and will agree to limit any verdict

to $75,000 or less.

       Based on Plaintiff’s stipulation to limit her damages and potential verdict to $75,000 or

less, Defendant Walmart, Inc., by and through the undersigned counsel hereby stipulates to remand

of this matter to the District Court of Johnson County, Kansas. Defendant reserves the right to file

for removal in the future if Plaintiff amends her cause of action to assert a claim of damages in

excess of $75,000.

       WHEREFORE, Plaintiff Karen Cogdill and Defendant Walmart, Inc. respectfully request

that the Court enter an Order to Remand and provide all other relief that is just and proper under

the circumstances.

Date: April 3, 2020.




                                                  1
Case 2:20-cv-02143-SAC-KGG Document 8 Filed 04/03/20 Page 2 of 2




                             Respectfully submitted:


                             /s/ M. Jared Marsh
                             Lindsay P. Windham            (KS #26212)
                             M. Jared Marsh                (KS #21111)
                             HALBROOK WOOD, PC
                             3500 West 75th Street, Suite 300
                             Prairie Village, Kansas 66208
                             TEL: (913) 529-1188
                             FAX: (913) 529-1199
                             E-MAIL: lwindham@halbrookwoodlaw.com
                             E-MAIL: jmarsh@halbrookwoodlaw.com
                             ATTORNEYS FOR DEFENDANT


                             and


                             /s/ Blaine E. Dickeson
                             Cassandra K. Robinson       (KS #27421)
                             Blaine E. Dickeson          (KS #22475)
                             DIPASQUALE MOORE, LLC
                             4050 Pennsylvania Ave., Suite 121
                             Kansas City, MO 64111
                             TEL: (816) 888-7500
                             FAX: (816) 888-7519
                             E-MAIL: cassandra.robinson@dmlawusa.com
                             E-MAIL: blaine.dickeson@dmlawusa.com
                             ATTORNEYS FOR PLAINTIFF




                                2
